Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
 
The amendment filed 10/03/2022 has been entered. Claims 1-20 are pending. Claims 1-7, and 13 have been amended. No claim is added or cancelled.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11019001 (hereinafter ‘001  patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology. Please see further explanation below. Differences are bolded and omissions are underlined in following comparison tables. 

Current application claim 1
‘001 patent claim
1. (Currently amended) A method comprising: receiving a first group chat conversation; determining that the first group chat conversation has remained inactive for a threshold period of time; in response to determining that the first group chat conversation has remained inactive for the threshold period of time, executing a soft deletion of the first group chat conversation; excluding the first group chat conversation from a listing of suggested chat conversations in response to executing a soft deletion of the first group chat conversation; determining that the first group chat conversation has been assigned a first group chat conversation name; and selectively enabling access to the first group chat conversation via a search query based on determining that the first group chat conversation being assigned a group chat conversation name.
1.   (Currently Amended)  A method comprising:
	in response to receiving a first chat message initiation input from a client device of a user, presenting, on a display of the client device, a plurality of suggested chat conversations, the plurality of suggested chat conversations including a first group chat conversation in which the user is a participant;
	generating a deletion trigger, the deletion trigger being based on a fixed amount of time after the first group chat conversation is presented on the display;
	determining that the first group chat conversation has remained inactive for a threshold period of time;
	in response to determining that the first group chat conversation has remained inactive for the threshold period of time, executing a soft deletion of the first group chat conversation by storing data indicating that the first group chat conversation has been soft deleted, removing the first group chat conversation from the plurality of suggested chat conversations, and keeping the first group chat conversation accessible to the user in a chat feed of the user;
	detecting a new message being exchanged in the first group chat conversation;
	associating the deletion trigger with the new message and the first group chat conversation that has been soft deleted; and
	in response to detecting that the new message exchanged is associated with the deletion trigger and the first group chat conversation that has been soft deleted:
		modifying the stored data to indicate that the first group chat conversation is no longer soft deleted; 
		adding the first group chat conversation back to the plurality of suggested chat conversations;
	determining that the first group chat conversation has been assigned a group chat conversation name;
	receiving, via a search interface, a user input comprising one or more words that form a search query that returns a list of conversation search results that match the one or more words of the user input;
	adding the first group chat conversation to the list of search results in response to determining that the first group chat conversation has been assigned the group chat conversation name; and
	excluding the first group chat conversation from the list of search results in response to determining that the first group chat conversation has not been assigned the group chat conversation name.


Claim 1 of the current application and claim 1 of the ‘001 patent are about determining the first group chat conversation has remained inactive for a threshold period of time; in response to determining that the first group chat conversation has remained inactive for the threshold period of time, executing a soft deletion of the first group chat conversation; excluding/removing the first group chat conversation from a listing of suggested chat conversations; and determining that the first group chat conversation has been assigned a group chat conversation name. 
The difference in claim 1 of the current application is “selectively enabling access to the first group chat conversation via a search query based on determining that the first group chat conversation being assigned a group chat conversation name” 
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of ‘001 patent “adding the first group chat conversation to the list of search results in response to determining that the first group chat conversation has been assigned the group chat conversation name” to claim 1 of current application in order to facilitate accessing of the first group chat conversation. 
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klassen et al. (US 20070242656) hereinafter Klassen in view of Palay. (US 20130218897) hereinafter Palay.
Regarding claim 1, Klassen teaches method comprising: adding a first group chat conversation to a chat feed listing of conversations in which a user is a participant (i.e. get a current conversation, Fig.9A, item 902, presenting a current conversation in the list of current conversations, [0050] and Conversations are often displayed to the user in a list for navigating and selecting a particular conversation to engage in communication, [0004]); determining that the first group chat conversation has remained inactive for a threshold period of time (i.e. if the conversation is idle for a defined amount of time, [0014]); in response to determining that the first group chat conversation has remained inactive for the threshold period of time, excluding the first group chat conversation from a listing of suggested chat conversations, and maintaining the first group chat in the chat feed listing (i.e. a particular current conversation if such remains idle (e.g. no message traffic) for a minimum period of time, [0044], If the conversations is idle and does not have an unread message, the conversation is removed from the list of current conversations and preferably moved to the archive, [0050] and Representative view 500 provides one manner of showing the archive of conversations 1008 and accessing same through the list navigation features of the GUI component, [0045]).
However, Klassen does not explicitly disclose determining that the first group chat conversation has been assigned a first group chat conversation name; and selectively enabling access to the first group chat conversation via a search query based on determining that the first group chat conversation being assigned a group chat conversation name.  
However, Palay teaches determining that the first group chat conversation has been assigned a first group chat conversation name (i.e. The representations of conversations, also called concise conversation headers, are sorted in accordance with one or more properties (e.g., date/time, monotonically assigned Message ID that is assigned in the order in which messages are received by Server 106, etc.) of the respective representative messages of corresponding conversations. The Message ID of the oldest message in a conversation is used as at least a portion of the Conversation ID for the conversation, [0134]); and selectively enabling access to the first group chat conversation via a search query based on determining that the first group chat conversation being assigned a group chat conversation name (i.e. The search query is then executed over an Index 142 associated with the user, where Message IDs for any messages matching the search query are identified, as described in greater detail above. Message to Conversation Map 140 is used to retrieve Conversation IDs associated with respective Message IDs for matching messages. Respective retrieved Conversation IDs are, in turn, used by Server 106 to retrieve conversation information from the Conversation Database 138. The conversation information for the respective retrieved Conversation IDs may be used to produce search results (e.g., a conversation list) for display at Client, [0091]).  
Based on Klassen in view of Palay it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Palay to the system of Klassen in order to assist the user in understanding the individual messages in the proper context by viewing the messages together, Palay, [0008]).

Regarding claim 2, Klassen teaches receiving a second group chat conversation from a client device (i.e. the current conversations 304 list element of FIG. 3 has been expanded to show individual list elements 304A-304G comprising specific conversations. Navigational element 314 of FIG. 4 indicates that the list of conversations may be contracted while navigational element 402 indicates that additional list items (e.g. conversations, [0043]); and presenting, on a display of the client device, a plurality of suggested chat conversations in which the first group chat conversation is not included (i.e. a long list of current conversations exists on a user device, at least some of the conversations are not current. The users have stopped communicating but not actively instructed the IM application to close the conversation, [0044]).  

Regarding claim 3, Klassen teaches the second group chat conversation is based on time stamp values associated with each chat conversation within the second group chat conversation (i.e. it is often true that when a long list of current conversations exists on a user device, at least some of the conversations are not current. The users have stopped communicating but not actively instructed the IM application to close the conversation. In accordance with a feature of the present embodiment, the IM management component is adapted to archive a particular current conversation if such remains idle (e.g. no message traffic) for a minimum period of time and preferably, [0044]). 
 
Regarding claim 4, Klassen teaches presenting, in a group chat interface, the first group chat conversation upon receiving the first group chat conversation (i.e. get a current conversation, Fig.9A, item 902, presenting a current conversation in the list of current conversations, [0050] and Conversations are often displayed to the user in a list for navigating and selecting a particular conversation to engage in communication, [0004]).
However, Klassen does not explicitly disclose storing a first group chat conversation name to the first group chat conversation.  
However, Palay teaches storing a first group chat conversation name to the first group chat conversation (i.e. the retrieved Conversation ID(s) are used by Server 106 to retrieve (658) conversation information associated with at least a subset of the retrieved Conversation ID(s) from Conversation Database, [0113] and returns a list of conversation identifiers in response to a query, [0154]). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 5, Klassen does not explicitly disclose after executing a soft deletion of the first group chat conversation, receiving a search query associated with a third group chat conversation name; accessing the third group chat conversation name based on the search query; and presenting the third group chat conversation on a display of the client device in response to the search query.
 However, Palay teaches after executing a soft deletion of the first group chat conversation (i.e. if a message has been marked for deletion by the user but not removed from the system (e.g., a deleted message), the first-message index components corresponding to terms in the deleted message are maintained in the index, but the deleted message is not displayed to the user in the conversation view, [0137]), receiving a search query associated with a third group chat conversation name (i.e. Server 106 may receive (850) from a client a search query (e.g., a conversation-mode search query) having one or more query terms, [0157], accessing the third group chat conversation name based on the search query (i.e. Server 106 identifies (852) a conversation having a representative message (i.e., the first message from operations 804-826) that matches the search query, [0157]); and presenting the third group chat conversation on a display of the client device in response to the search query (i.e.  then preparing instructions for displaying the conversation at a client in response to the search query, Server 106 generates display instructions for highlighting (854) terms in the first set of terms, [0157]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 6, Klassen does not explicitly disclose determining that the first group chat conversation has not been assigned the group chat conversation name; and selectively making the first group chat conversation inaccessible via a search query in response to determining that the first group chat conversation has not been assigned the group chat conversation name.
However, Palay teaches determining that the first group chat conversation has not been assigned the group chat conversation name; and selectively making the first group chat conversation inaccessible via a search query in response to determining that the first group chat conversation has not been assigned the group chat conversation name (i.e. Note that because messages (e.g., e-mail messages) typically have a single sender a search for a message with multiple senders will typically not produce any results. Many conventional messaging systems use individual messages as the primary unit of conversation and index individual messages separately, and thus do not have any single referenced object that is associated with multiple sender identifiers. Moreover even in messaging systems that group messages into conversations, messages are typically indexed separately, rather than being indexed as a conversation as a whole. For this reason, conventional messaging systems typically have difficulty identifying conversations including a message with a first sender and a message with a second sender (e.g., a conversation between user A and user B), [0173] and messages that do not match the search query are not displayed even they are associated with conversations including messages that do match the search query. Furthermore, some conversations that, as a whole, match the search query may not be displayed if none of the messages associated with the conversation individually matches the search query, [0205]). Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claims 7-17 and 19, the limitations of claims 7-17 and 19 are similar to the limitations of claims 1-6. Klassen further teaches a client device comprising: a memory; and one or more processors coupled to the memory (i.e. A communications apparatus for communicating messages, said apparatus comprising: a communications subsystem for sending and receiving messages; a storage device for storing instructions and data; and a processor coupled to said storage device, claim 9); a non-transitory computer-readable medium storing instructions (i.e. A computer readable medium comprising instructions and data which when executed by a processor, claim 14). Therefore, the limitations of claims 7-17 and 19 are rejected in the analysis of claims 1-6 above, and the claims are rejected on that basis.	

Regarding claim 18, Klassen does not explicitly disclose selectively enabling access to the first group chat conversation that has been excluded from the group chat interface in response to assigning the group chat conversation name.    
However, Palay teaches selectively enabling access to the first group chat conversation that has been excluded from the group chat interface in response to assigning the group chat conversation name (i.e. then preparing instructions for displaying the conversation at a client in response to the search query, Server 106 generates display instructions for highlighting (854) terms in the first set of terms, [0157]). Therefore, the limitations of claim 18 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 20, Klassen teaches generating a deletion trigger, the deletion trigger being based on a fixed amount of time after the first group chat conversation is presented on a display of a client device (i.e. a conversation is removed from a user's set of current conversations if the conversation is idle for a defined amount of time, [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
11/15/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447